Mr. Justice Carter delivered the opinion of the court: There is sufficient alleged in the information to show that appellant has assumed and usurped powers, privileges and franchises not conferred by its charter; that it is not in good faith carrying out the object for which it was incorporated, but is engaged in the fraudulent business of selling medical diplomas to, and conferring the degree of doctor of medicine upon, incompetent persons for gain; that it does not conduct a medical school, college or university, and that its pretended business of educating teachers in the science of health and in the true art of healing, and of fitting men and women for the rights and duties of citizenship, and of conferring upon such teachers, when duly qualified, such diplomas, degrees or certificates of qualification as may seem proper and just, etc., is a mere pretense. It is not consistent with the public policy of a State which enacts stringent laws for the preservation of the public health and for the protection of its people from quacks and ignorant" pretenders to a knowledge of the science of medicine and surgery, to authorize or permit a pretended health university to turn any one, whether known or unknown, qualified or unqualified, into a doctor of medicine, armed with a diploma and degree as one qualified to heal the sick, who may answer its prescribed list of questions and pay its prescribed fee. The charter of a corporation is the full measure of its powers,' and if any doubt arises out of the language employed in such charter, such doubt must be resolved in favor of the State. Mills v. County of St. Clair, 2 Gilm. 197; Northwestern Fertilizing Co. v. Village of Hyde Park, 70 Ill. 634; St. Clair County Turnpike Co. v. People ex rel. 82 id. 174; Minturn v. LaRue, 64 U. S. 435. It stands admitted by the demurrer that there was a willful misuser and abuse of the power conferred on this corporation, and a prostitution and perversion of its corporate powers to objects and purposes for which no certificate of incorporation could be properly issued and which would be against the policy of our laws. It was a clear abuse of the liberal privileges conferred by our incorporation laws for appellant to make use of them for the purposes set forth in the information, and for such abuse and misuser its charter may and should be revoked. (Edgar Collegiate Institute v. People, 142 Ill. 363.) If it was not guilty as charged it should have answered and denied the grave charges contained in the information, and made it appear that it was pursuing the legitimate objects of its incorporation. The judgment of the circuit court is affirmed. Judgment affirmed.